BLUE, Chief Judge,
Dissenting.
I reluctantly dissent, reluctantly because I do not believe the reversal of the summary judgment will change the ultimate result in this case, but dissent because I conclude the record evidence does not support the undisputed existence of an agency necessary for summary judgment. The record contains affidavits from the alleged principal and agent denying an agency relationship. The strong circumstantial evidence to the contrary casts some doubt on the validity of the affidavits, but they are at this time sufficient to create a disputed issue of fact.
The background facts are highly convoluted and emit a strong odor. This does not dissuade me from my belief that summary judgment was improvidently granted, and I thus respectfully dissent.